  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 1 of 24 PageID #:500




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

CAMERON CUNNINGHAM,                           )
                                              )
          Plaintiff,                          )
                                              )      No. 17 CV 5070
          v.                                  )
                                              )
CITY OF CHICAGO ET AL.,                       )      Hon. Rebecca R. Pallmeyer
                                              )
          Defendants.                         )

DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES AND JURY DEMAND TO
           PLAINTIFF’S SECOND AMENDED COMPLAINT

      Defendants City of Chicago, Captain Roman (Star No. 22), Sergeant Augle

(Star No. 1399) and Officer Lipkin (Star No. 3603) (collectively, “defendants”)

respectfully submit the following answer, affirmative defenses and jury demand.

      1.    This is an action for money damages brought pursuant to 42 U.S.C. §
1983 and the law of the State of Illinois.

      ANSWER: Defendants admit that plaintiff asserts claims in this action

pursuant to 42 U.S.C. § 1983 and pursuant to certain laws of the State of Illinois

and seeks to recover money damages in connection with those claims. Defendants

deny any remaining allegations of paragraph one and deny that plaintiff’s claims

are meritorious.

       2.     Jurisdiction for Plaintiff’s federal claims is based on 28 U.S.C. §§ 1331
and 1343(a). Jurisdiction for Plaintiff’s state claims is based on supplemental
jurisdiction pursuant to 28 U.S.C. § 1367(a).




                                          1
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 2 of 24 PageID #:501




      ANSWER: Defendants admit that this Court has jurisdiction of this matter

pursuant to 28 U.S.C. §§ 1331, 1343(a) and 1367(a) and deny any remaining

allegations of paragraph two.

       3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), in that
the claims arose in this district as alleged below.

      ANSWER: Defendants admit that venue is proper pursuant to 28 U.S.C.

§ 1391(b) and, further answering, deny that plaintiff’s claims are meritorious and

deny any remaining allegations of paragraph three.

                                         Parties

      4.     Plaintiff is a resident of Chicago, Illinois.

      ANSWER: Defendants lack knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations of paragraph four and therefore

deny same.

       5.    Defendant-Officers Melvin Roman, Leo Augle, and Steven Lipkin are
all duly appointed and sworn Chicago Police Officers. At all times relevant to this
Complaint, Defendant-Officers were acting in the course and scope of their
employment, and under color of state law, ordinance and/or regulation.

      ANSWER: Defendants admit that at all times relevant to plaintiff’s claims

Captain Roman, Sergeant (then Officer) Augle and Officer Lipkin were acting under

color of state law and municipal ordinance and within the course and scope of their

employment as duly appointed and sworn police officers for the City of Chicago.

Defendants deny that plaintiff’s claims are meritorious and deny any remaining

allegations of paragraph five.

      6.     Defendant-Officers are sued in their individual capacities.



                                            2
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 3 of 24 PageID #:502




      Defendants admit that plaintiff purports to sue Defendants Captain Roman,

Sergeant Augle and Officer Lipkin in their individual capacities. Defendants deny

that plaintiff’s claims are meritorious and deny any remaining allegations of

paragraph six.

       7.     Defendant City of Chicago is a municipal corporation, duly
incorporated under the laws of the State of Illinois, and is the employer and
principal of the Defendant-Officers.

      ANSWER: Defendants admit that defendant City of Chicago is a municipal

corporation, duly incorporated under the laws of the State of Illinois, and is the

employer of defendant Captain Roman, Sergeant Augle and Officer Lipkin.

Defendants admit that defendant City of Chicago is the principal of Captain Roman,

Sergeant Augle and Officer Lipkin when they are on duty and acting in the course

and scope of their employment as police officers for the City of Chicago and deny

any remaining allegations of paragraph seven.

                                       Facts

      8.    On July 9, 2016, Plaintiff, Mr. Cameron Cunningham, attended a
nonviolent political demonstration in downtown Chicago.

      ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that at least in and around the time Sergeant (then Officer) Augle and Officer

Lipkin encountered plaintiff on July 9, 2016, plaintiff was present at a

demonstration at approximately 900 North Michigan Avenue, Chicago, Illinois.

Defendants City of Chicago, Sergeant Augle and Officer Lipkin deny that the

demonstration was “nonviolent” and lack knowledge or information sufficient to




                                         3
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 4 of 24 PageID #:503




form a belief as to the truth or falsity of any remaining allegations of paragraph

eight and therefore deny same.

        Defendant Captain Roman admits on information and belief that plaintiff

was present at a demonstration at approximately 900 North Michigan Avenue at

least in and around the time of arrest set forth in the report of plaintiff’s July 9,

2016 arrest.    Defendant Captain Roman denies that the demonstration was

“nonviolent” and lacks knowledge or information sufficient to form a belief as to the

truth or falsity of any remaining allegations of paragraph eight and therefore denies

same.

      9.    The demonstration began at the Taste of Chicago and then continued
north on Michigan Avenue.

        ANSWER: Defendants admit, in part on information and belief, that the

demonstration on July 9, 2016, which at one point was in the vicinity of 900 North

Michigan Avenue, was at one point earlier in the day at or near Taste of Chicago

and protestors then moved north on Michigan Avenue. Defendants lack knowledge

or information sufficient to form a belief as to the truth or falsity of the remaining

allegations of paragraph nine and therefore deny same.

        10.   Chicago police officers were present throughout the demonstration,
and often walked along with the protestors, at times blocking traffic in order to
facilitate the movement of the demonstration.

        ANSWER: Defendants admit that Chicago police officers policed the

demonstration, including while protestors moved north on Michigan Avenue.

Defendants further admit, in part on information and belief, that Chicago police

officers at times regulated traffic but deny that this was “in order to facilitate the


                                          4
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 5 of 24 PageID #:504




movement of the demonstration,” which never had permission to be in the street.

Defendants deny any remaining allegations of paragraph ten.

       11.   While the demonstration was proceeding down Michigan Avenue, both
police and protestors walked in the street.

      Defendants admit that, as the demonstration proceeded north on Michigan

Avenue, protesters at times walked in certain parts of Michigan Avenue and police

officers walked nearby. Defendants deny that any protesters were given expressed

or implied permission to be in any part of Michigan Avenue, affirmatively state that

traffic in the southbound lanes of Michigan Avenue kept, with momentary

exceptions, moving and deny any remaining allegations of paragraph eleven.

       12.  Plaintiff walked along with the demonstration, peacefully exercising
his First Amendment Rights.

      Defendants admit, on information and belief, that plaintiff at least in part

walked with the demonstration north on Michigan Avenue. Defendants deny that

plaintiff was exercising any First Amendment right while in Michigan Avenue or

any other place where plaintiff did not have the right to be and lack knowledge or

information sufficient to form a belief as to whether plaintiff was at other times

exercising his First Amendment Rights and therefore deny same. Defendants deny

that plaintiff was peaceful and deny any remaining allegations of paragraph twelve.

      13.    At no time prior to his arrest did the Plaintiff hear police officers order
him or others to get out of the street. In fact, the police were giving ongoing
permission for the protestors to be in the street.

      ANSWER: Defendants deny the allegations of paragraph thirteen.

      14.   At some point later, the demonstration reached the area of around 900
N. Michigan Avenue.


                                           5
   Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 6 of 24 PageID #:505




          ANSWER: Defendants admit that the demonstration reached an area in or

around 900 N. Michigan Avenue and deny any remaining allegations of paragraph

14.

      15.    At that time, some of the demonstrators were on the sidewalk and
others were in the street.

          ANSWER: Defendants admit that after arriving in the vicinity of 900 North

Michigan Avenue, protestors almost entirely left Michigan Avenue and traffic,

which had kept moving in the southbound lanes of Michigan Avenue, resumed in

the northbound lanes of Michigan Avenue. Defendants further admit that police

officers took affirmative steps to keep protestors out of the southbound lanes of

Michigan Avenue. Defendants further admit, in part on information and belief,

that at some point thereafter protestors illegally entered the southbound lanes of

Michigan Avenue, including near a police transport van parked in a northbound

left-turn-only lane, dangerously obstructing numerous vehicles in the southbound

lanes and part of the northbound lanes and the adjacent intersection.          Further

answering, defendants deny that demonstrators had any expressed or implied

permission to be in Michigan Avenue. Defendants deny any remaining allegations

of paragraph fifteen.

          16.   Chicago Police officers, including Defendant-Officers, were also in the
street.

          ANSWER: Defendants admit, in part upon information and belief, that at

various times Chicago police officers, including at times defendants Captain Roman,

Sergeant (then Officer) Augle and Officer Lipkin, were present in or about Michigan



                                            6
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 7 of 24 PageID #:506




Avenue as part of their police duties. Defendants deny any remaining allegations of

paragraph sixteen.

      17.    Chicago Police officers, including Defendant-Officers, became hostile
and physical with protesters.

      ANSWER: Defendants deny the allegations of paragraph seventeen and,

further answering, state, in part on the basis of information and belief, that

protestors became hostile and physical with police when protestor Cameron Miller

was arrested in the southbound lanes of Michigan Avenue for failure to use due care

as a pedestrian, after which limited, legal, reasonable, appropriate and necessary

crowd control techniques were employed to prevent disruption of the arrest of

Cameron Miller and to clear the southbound lanes of Michigan Avenue. Defendants

deny any remaining allegations of paragraph seventeen.

      18.     Plaintiff was in the street surrounded by a group of police and
protestors.

      ANSWER: Defendants admit, in part on the basis of information and belief,

that plaintiff knowingly and intentionally illegally entered the southbound lanes of

Michigan Avenue to join a crowd of protestors who were illegally attempting to

disrupt, and/or otherwise were illegally protesting, the arrest of protester Cameron

Miller. Defendants further admit, in part on the basis of information and belief,

that plaintiff intentionally and illegally inserted himself into the crowd of protestors

in the southbound lanes of Michigan Avenue, including in one instance intentionally

and illegally approaching a point in the midst of officers and protestors near where

Captain Roman was working to bring Cameron Miller to a police transport van,

after which police officers moved protestors, including plaintiff, toward the west
                                           7
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 8 of 24 PageID #:507




sidewalk, adjacent to the southbound lanes of Michigan Avenue. Defendants deny

that plaintiff had expressed or implied permission to enter the southbound lanes of

Michigan Avenue or that plaintiff believed that he had such permission and deny

any remaining allegations of paragraph eighteen.

      19.   The crowd of protestors and police was large and tight and the police
were pushing the ground in an aggressive manner.

      ANSWER: Defendants admit, in part on the basis of information and belief,

that the crowd of protestors illegally in the southbound lanes of Michigan Ave.

congested and obstructed the southbound lanes. Defendants deny the remaining

allegations of paragraph nineteen.

      20.   A Chicago police officer, who Plaintiff identified to be Captain Roman,
screamed something to the effect of get back and then suddenly and immediately
advanced toward Plaintiff, unprovoked, and struck Plaintiff about the body with a
baton on his face, chest, and neck and then used his foot to bring Plaintiff to the
ground.

      ANSWER: Defendants deny the allegations of paragraph twenty except that

defendants admit, in part on the basis of information and belief, that plaintiff at one

point came sufficiently close to where Captain Roman was bringing Cameron Miller

through the crowd for plaintiff to be able to hear Captain Roman’s commands to the

surrounding crowd to get back and out of the street, that plaintiff later, after

moving well away from Captain Roman, lunged forward and toward the ground and

into officers and that plaintiff claims, wrongly, that Captain Roman struck him with

a baton and used his foot to bring plaintiff to the ground, which defendants, in part

on information and belief, deny that any officer did.          Defendants deny the

remaining allegations of paragraph twenty.


                                          8
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 9 of 24 PageID #:508




       21.    This force was unreasonable as Plaintiff was compliant and not
fighting the police in anyway.

        ANSWER: Defendants deny the allegations of paragraph twenty-one.

       22.    Once on the ground, Officers Augle, Lipkin, and other Chicago police
officers forced Plaintiff’s face hard onto the ground, further injuring his face, and
used their body weight to hold Plaintiff roughly on the ground.

        ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

deny the allegations of paragraph twenty-two. Defendant Captain Roman denies

any allegations of paragraph twenty-two that allege conduct on his part and

otherwise lacks knowledge or information sufficient to form a belief as to the truth

or falsity of the remaining allegations of paragraph twenty-two and therefore denies

same.

        23.   Plaintiff was not resisting or fighting the police in any way.

        ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that, while laying on the ground being handcuffed, plaintiff did not appear to

be resisting or fighting police. Defendants City of Chicago, Sergeant Augle and

Officer Lipkin, based in part on information and belief, deny the remaining

allegations of paragraph twenty-three.         Defendant Captain Roman denies any

allegations of paragraph twenty-three that allege conduct on his part and lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations of paragraph twenty-three and therefore denies same.

      24.     Chicago police officers including officers Augle and Lipkin placed
Plaintiff in handcuffs on the ground.

        ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit, in part on information and belief, that Sergeant (then Officer) Augle, Officer

                                           9
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 10 of 24 PageID #:509




Lipkin and other Chicago police officers placed plaintiff in handcuffs while plaintiff

lay on the ground. Defendants City of Chicago, Sergeant Augle and Officer Lipkin

deny any remaining allegations of paragraph twenty-four.         Defendant Captain

Roman denies any allegations of paragraph twenty-four that allege conduct on his

part and lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations of paragraph twenty-four and therefore denies

same.

      25.     Chicago police officers including officers Augle and Lipkin pulled
Plaintiff up off the ground by his hands and arms.

        ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit, in part on the basis of information and belief, that Sergeant (then Officer)

Augle, Officer Lipkin and other Chicago police officers brought plaintiff to his feet

after plaintiff was handcuffed on the ground, including pulling plaintiff up by his

pants, shirt and arms. Defendants City of Chicago, Sergeant Augle and Officer

Lipkin deny the remaining allegations of paragraph twenty-five.            Defendant

Captain Roman denies any allegations of paragraph twenty-five that allege conduct

on his part and lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining allegations of paragraph twenty-five and therefore

denies same.

        26.    This force was unreasonable.

        ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

deny the allegations of paragraph twenty-six. Defendant Captain Roman denies

any allegations of paragraph twenty-six that allege conduct on his part and lacks

                                          10
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 11 of 24 PageID #:510




knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations of paragraph twenty-six and therefore denies same.

      27.   Plaintiff suffered injuries to his face, neck, and body from the actions of
the Chicago police.

          ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin, in

part on the basis of information and belief, deny the allegations of paragraph

twenty-seven except that they admit, in part on the basis of information and belief,

that plaintiff later was determined to have a very small laceration near the left

eyebrow and a very small abrasion near the right lower lip. Defendant Captain

Roman denies the allegations of paragraph twenty-seven that allege conduct on his

part and lacks knowledge or information sufficient to form a belief as to the truth or

falsity of the remaining allegations of paragraph twenty-seven and therefore denies

same.

          28.   At no time prior to being struck was plaintiff told to get out of the
street.

          ANSWER: Defendants, in part on the basis of information and belief, deny

the allegations of paragraph twenty-eight.

       29.   Police officers put Plaintiff in the transport vehicle and took him to
police lockup.

          ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that Sergeant (then Officer) Augle and Officer Lipkin helped place plaintiff in

a transport vehicle that was driven to a police station and that plaintiff eventually

was placed in a lockup. Defendants City of Chicago, Sergeant Augle and Officer

Lipkin deny any remaining allegations of paragraph twenty-nine. Captain Roman


                                           11
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 12 of 24 PageID #:511




denies any allegations of paragraph twenty-nine that allege conduct on his part and

lacks knowledge or information sufficient to form a belief as to the truth or falsity of

the remaining allegations of paragraph twenty-nine and therefore denies same.

       30.   Back at police lockup, officers Augle and Lipkin worked together with
Officer Roman and other Chicago police officers to bring false criminal charges
against Plaintiff.

      ANSWER: Defendants deny the allegations of paragraph thirty.

       31.    In sworn police reports, and a sworn criminal complaint, Officers Augle
and Lipkin charged Plaintiff with a Chicago Ordinance Violation of failure to
exercise due care and claimed that Plaintiff was arrested for standing in the street
in violation of a direct order from Captain Roman.

      ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that Sergeant (then Officer) Augle and Officer Lipkin worked together, along

with a supervising Lieutenant, to prepare plaintiff’s arrest report and the ordinance

violation complaint. Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that plaintiff’s arrest report states, and the ordinance violation complaint

charges, that plaintiff failed to exercise due care in violation of Chicago Municipal

Ordinance § 9-60-120 by standing in the roadway at 900 North Michigan Avenue.

Further answering, defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that plaintiff’s arrest report and the ordinance violation complaint

additionally note that plaintiff was given a direct order by Captain Roman to

disperse and clear the street.    Defendants City of Chicago, Sergeant Augle and

Officer Lipkin deny the remaining allegations of paragraph thirty-one. Defendant

Captain Roman lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations of paragraph thirty-one and therefore denies same.


                                          12
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 13 of 24 PageID #:512




      32.     No direct order was ever given by Captain Roman or anyone else to
Plaintiff to get out of the street.

        ANSWER: Defendants deny, in part on the basis of information and belief,

the allegations of paragraph thirty-two.

       33.    At all times when Plaintiff was in the street, it was pursuant to his
decision to exercise his First Amendment Right to participate in a nonviolent
demonstration and with the permission of the Chicago police who allowed the
protest to proceed in the street.

        ANSWER: Defendants deny the allegations of paragraph thirty-three.

        34.   There was no probable cause to arrest Plaintiff.

        ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

deny the allegations of paragraph thirty-four. Defendant Captain Roman, in part

on the basis of information and belief, denies the allegations of paragraph thirty-

four.

       35.    There was no probable cause to initiate charges against the Plaintiff
for Failure to Exercise Due Care or any other charge.

        ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

deny the allegations of paragraph thirty-five. Defendant Captain Roman, in part on

the basis of information and belief, denies the allegations of paragraph thirty-five.

       36.   Plaintiff was forced to obtain a lawyer and appear in court on multiple
occasions to defend himself against the false charge.

        ANSWER: Defendant City of Chicago admits that plaintiff was represented

by counsel, admits on information and belief that plaintiff appeared at least once in

court in the underlying ordinance violation proceedings and lacks knowledge or

information sufficient to form a belief as to whether plaintiff appeared in court in

the underlying ordinance violation proceedings at other times and therefore denies

                                           13
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 14 of 24 PageID #:513




same. Defendant City of Chicago denies the remaining allegations of paragraph

thirty-six. Defendants Sergeant Augle and Officer Lipkin deny that the ordinance

violation charge against plaintiff was false and lack knowledge or information

sufficient to form a belief as to the truth or falsity of the remaining allegations of

paragraph thirty-six and therefore deny same. Defendant Captain Roman denies, in

part on the basis of information and belief, that the ordinance violation charge

against plaintiff was false and lacks knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining allegations of paragraph thirty-six

and therefore denies same.

      37.    Defendant-Officers appeared in court to facilitate the prosecution of
Plaintiff.

      ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that Sergeant (then Officer) Augle and Officer Lipkin each went to court in

connection with the ordinance violation complaint against plaintiff in response to

direction from the prosecutor and deny the remaining allegations of paragraph

thirty-seven. Defendant Captain Roman denies the allegations of paragraph thirty-

seven that allege conduct on his part and lacks knowledge or information sufficient

to form a belief as to the truth or falsity of the remaining allegations of paragraph

thirty-seven and therefore denies same.

      38.   Defendant-Officers neglected to amend the criminal complaint they
brought against Plaintiff, which contained false information.

      ANSWER: Defendants deny that any defendant police officer had either the

duty or authority to amend the ordinance violation complaint and deny, in part on

the basis of information and belief, that the ordinance violation complaint contained
                                          14
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 15 of 24 PageID #:514




false information. Defendants Captain Roman, Sergeant (then Officer) Augle and

Officer Lipkin each admits that he did not amend the ordinance violation complaint

and denies any remaining allegations of paragraph thirty-eight. Defendant City of

Chicago admits that the ordinance violation complaint was not amended and denies

any remaining allegations of paragraph thirty-eight.

       39.   Plaintiff’s criminal charge was dismissed on the day of trial by the
State’s Attorney because the State could not meet their burden of proof.

      ANSWER: Defendant City of Chicago admits that plaintiff’s ordinance

violation charge was non-suited on the day of trial, denies that there was not

sufficient evidence to prove the ordinance violation charge and denies the remaining

allegations of paragraph thirty-nine. Defendants Sergeant Augle and Officer Lipkin

deny that there was not sufficient evidence to prove the ordinance violation charge,

admit on the basis of information and belief that the charge was non-suited on the

day of trial and deny the remaining allegations of paragraph thirty-nine.

Defendant Captain Roman denies, in part on the basis of information and belief,

that there was not sufficient evidence to prove the ordinance violation charge,

admits on the basis of information and belief that the charge was non-suited on the

day of trial and denies the remaining allegations of paragraph thirty-nine.

       40.    As a result of the conduct of the Defendant-Officers and other Chicago
police officers, Mr. Cunningham suffered injuries including but not limited to:
physical injuries, physical pain, loss of freedom, loss of time, garden variety
emotional distress, and pecuniary damages including medical bills.

      ANSWER: Defendants deny the allegations of paragraph forty.

                                      Count I
                          (42 U.S.C. §1983 – False Arrest)


                                         15
   Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 16 of 24 PageID #:515




       41.     Plaintiff re-alleges all preceding paragraphs as if fully set forth herein.

       ANSWER: Defendants repeat and reallege their answers to all preceding

paragraphs as if fully set forth herein.

       42.    Defendant-Officers arrested Plaintiff and/or failed to intervene to stop
the false arrest of Plaintiff despite having the opportunity to do so.

       ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that Sergeant (then Officer) Augle and Officer Lipkin arrested plaintiff and

deny the remaining allegations of paragraph forty-two. Defendant Captain Roman

denies the allegations of paragraph forty-two that allege conduct on his part, denies

in part on the basis of information and belief that probable cause to arrest plaintiff

was lacking, and lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the remaining allegations of paragraph forty-two and therefore

denies same.

        43.   Defendant-Officers did not have probable cause or any other legal
justification to arrest Plaintiff.

       ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

deny the allegations of paragraph forty-three. Defendant Captain Roman denies the

allegations of paragraph forty-three that allege conduct on his part, denies in part on

the basis of information and belief that probable cause to arrest plaintiff was lacking

and denies any remaining allegations of paragraph forty-three.

      44.   The arrest of Plaintiff without probable cause violated his Fourth
Amendment right, as guaranteed by the Fourteenth Amendment, to be free from
unreasonable seizures.

       ANSWER: Defendants deny the allegations of paragraph forty-four.



                                            16
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 17 of 24 PageID #:516




                                      COUNT II
                         (42 U.S.C. §1983 – Excessive Force)

      45.    Plaintiff re-alleges all preceding paragraphs as if fully set forth herein.

      ANSWER: Defendants repeat and reallege their answers to all preceding

paragraphs as if fully set forth herein.

      46.    The acts of Defendant-Officers in using force against the Plaintiff
and/or in failing to prevent said abuse violated Plaintiff’s rights under the Fourth
Amendment, as guaranteed by the Fourteenth Amendment, to be free from
excessive and unreasonable force.

      ANSWER: Defendants deny the allegations of paragraph forty-six.

                                     COUNT III
                (Illinois State Law Claim for Malicious Prosecution)

      47.    Plaintiff re-alleges all preceding paragraphs as if fully set forth herein.

      ANSWER: Defendants repeat and reallege their answers to all preceding

paragraphs as if fully set forth herein.

      48.    Defendant-Officers conspired to commence and continue false charges
against Plaintiff for a Chicago ordinance violation.

      ANSWER: Defendants deny the allegations of paragraph forty-eight.

      49.    There was not probable cause for this charge.

      ANSWER: Defendants deny the allegations of paragraph forty-nine.

      50.     The charges were terminated in a manner favorable to Plaintiff and
indicative of his innocence.

      ANSWER: Defendants deny the allegations of paragraph fifty.

                                       COUNT IV
                        (Illinois State Law Claim for Battery)

      51.    Plaintiff re-alleges all preceding paragraphs as if fully set forth herein.

                                           17
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 18 of 24 PageID #:517




      ANSWER: Defendants repeat and reallege their answers to all preceding

paragraphs as if fully set forth herein.

       52.   The Defendant-Officers and unidentified Chicago Police Officers
intentionally struck and injured Plaintiff without justification as described above.

      ANSWER: Defendants deny the allegations of paragraph fifty-two.

       53.   These actions were the direct and proximate cause of the injuries
suffered by Plaintiff.

      ANSWER: Defendants deny the allegations of paragraph fifty-three.

                                     COUNT V
                 (Illinois State Law Claim for False Imprisonment)

      54.    Plaintiff re-alleges all preceding paragraphs as if fully set forth herein.

      ANSWER: Defendants repeat and reallege their answers to all preceding

paragraphs as if fully set forth herein.

       55.   The Defendant-Officers and unidentified Chicago Police Officers
physically seized and restrained Plaintiff, thereby arresting Plaintiff and restricting
his freedom of movement, which was done without legal justification.

      ANSWER: Defendants City of Chicago, Sergeant Augle and Officer Lipkin

admit that Sergeant (then Officer) Augle and Officer Lipkin arrested plaintiff with

the assistance of unidentified officers and deny the remaining allegations of

paragraph fifty-five. Defendant Captain Roman denies the allegations of paragraph

fifty-five that allege conduct on his part, denies in part on the basis of information

and belief that probable cause to arrest plaintiff was lacking and lacks knowledge or

information sufficient to form a belief as to the truth or falsity of the remaining

allegations of paragraph fifty-five and therefore denies same.

       56.   These actions were the direct and proximate cause of the injuries
suffered by Plaintiff.

                                           18
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 19 of 24 PageID #:518




      ANSWER: Defendants deny the allegations of paragraph fifty-six.

                                   COUNT VI
            (Claim for Indemnification pursuant to 745 ILCS 10/9-102)

       57.    The acts of the Defendant-Officers and unidentified Chicago police
officers described above were willful and wanton, and committed in the scope of
employment.

      ANSWER: Defendant City of Chicago admits that at all times relevant to

plaintiff’s claims Captain Roman, Sergeant (then Officer) Augle and Officer Lipkin

were acting within the course and scope of their employment as duly appointed and

sworn police officers for the City of Chicago. Defendant City of Chicago admits on

information and belief that unidentified officers policing the protest were at all

times relevant to plaintiff’s claims acting within the course and scope of their

employment as duly appointed and sworn police officers for the City of Chicago.

Further answering, defendant City of Chicago denies that any officer engaged in

any illegal or otherwise improper conduct and incorporates herein the responses set

forth above to plaintiff’s allegations regarding Captain Roman, Sergeant (then

Officer) Augle, Officer Lipkin and unidentified officers. Defendant City of Chicago

denies any remaining allegations of paragraph fifty-seven.      The allegations of

paragraph fifty-seven are not directed toward defendants Captain Roman, Sergeant

Augle and Officer Lipkin and therefore these defendants make no answer thereto

except that each such defendant denies that he engaged in any illegal or otherwise

improper conduct.

     58.    Pursuant to the Illinois Tort Immunity Act, 745 ILCS 10/9-102,
Defendant City of Chicago is liable for any judgments in this case arising from the
Defendant- Officers’ actions.

                                        19
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 20 of 24 PageID #:519




      ANSWER: Defendant City of Chicago admits to the legal duties imposed by

745 ILCS § 10/9-102 and denies any remaining allegations of paragraph fifty-eight.

These allegations are not directed toward defendants Captain Roman, Sergeant

Augle and Officer Lipkin and therefore these defendants make no answer thereto

except that each such defendant denies that he engaged in any illegal or otherwise

improper conduct.

                                   COUNT VII
                    (State law claim for Respondeat Superior)

      59.   The acts of the Defendant-officers and unidentified officers as
described above, were committed in the scope of employment.

      ANSWER: Defendant City of Chicago admits that at all times relevant to

plaintiff’s claims Captain Roman, Sergeant (then Officer) Augle and Officer Lipkin

were acting within the course and scope of their employment as duly appointed and

sworn police officers for the City of Chicago. Defendant City of Chicago admits on

information and belief that unidentified officers policing the protest were at all

times relevant to plaintiff’s claims acting within the course and scope of their

employment as duly appointed and sworn police officers for the City of Chicago.

Further answering, defendant City of Chicago denies that any officer engaged in

any illegal or otherwise improper conduct and incorporates herein the responses set

forth above to plaintiff’s allegations regarding Captain Roman, Sergeant (then

Officer) Augle, Officer Lipkin and unidentified officers. Defendant City of Chicago

denies any remaining allegation of paragraph fifty-nine. These allegations are not

directed toward defendants Captain Roman, Sergeant Augle and Officer Lipkin and



                                        20
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 21 of 24 PageID #:520




therefore these defendants make no answer thereto except that each such defendant

denies that he engaged in any illegal or otherwise improper conduct.

      60.    As principal and employer, Defendant City of Chicago is liable for its
agents’ actions under the doctrine of respondeat superior.

      ANSWER: Defendant City of Chicago denies the allegations of paragraph

sixty. The allegations of paragraph sixty are not directed toward defendants

Captain Roman, Sergeant Augle and Officer Lipkin and therefore these defendants

make no answer thereto except that each such defendant denies that he engaged in

any illegal or otherwise improper conduct.

                                Affirmative Defenses

      1.     At all times relevant to the events alleged in plaintiff’s complaint, a

reasonably competent police officer, objectively viewing the facts and circumstances

then confronting Sergeant (then Officer) Augle and Officer Lipkin, could have

believed that the actions taken by them were objectively reasonable and were

within constitutional limits that were clearly established at the time. Sergeant

Augle and Officer Lipkin are, therefore, entitled to qualified immunity as a matter

of law.

      2.     Captain Roman never specifically interacted with plaintiff during the

events at issue and there is, therefore, no basis for any claim against Captain

Roman. See, e.g., Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017)

(“Individual liability under § 1983 … requires personal involvement in the alleged

constitutional deprivation.”) (internal quotation marks and citations omitted).




                                         21
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 22 of 24 PageID #:521




       3.    Under the Illinois Tort Immunity Act, no defendant Officer or

unidentified Officer is, or could have been, liable for the state law claims alleged

because a public employee is not liable for his acts or omissions in the execution or

enforcement of any law unless such acts or omissions constitute willful and wanton

conduct. 745 ILCS § 10/2-202.

       4.    Under the Illinois Tort Immunity Act, no defendant Officer or

unidentified Officer is, or could have been, liable for the state law claims alleged

because a public employee acting within the scope of his employment is not liable

for any injury caused by the act or omission of another person. 745 ILCS § 10/2-204.

       5.    Under the Illinois Tort Immunity Act, no defendant Officer or

unidentified Officer is, or could have been, liable for the state law claims alleged

because a public employee is not liable for injury allegedly caused by the instituting

or prosecuting of any judicial or administrative proceeding within the scope of his or

her employment unless he or she acted maliciously and without probable cause. 745

ILCS § 10/2-208.

       6.    Under the Illinois Tort Immunity Act, no defendant Officer or

unidentified Officer is, or could have been, liable for the state law claims alleged

because discretionary decisions cannot form the basis of liability. 745 ILCS § 10/2-

201.

       7.    Defendant City of Chicago is not liable to plaintiff because its

employees and agents are not, and/or could not have been, liable to plaintiff. 745

ILCS § 10/2-109.


                                         22
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 23 of 24 PageID #:522




      8.     In the event that any defendant is liable in damages, the total amount

of damages to which plaintiff may be entitled must be reduced by application of

principles of comparative fault in proportion to the amount of willful, wanton and

other wrongful conduct of plaintiff or of third parties that was the proximate cause

of any such damages.

      9.     To the extent that plaintiff failed to mitigate any of his claimed

injuries or damages, any verdict or judgment obtained by plaintiff must be reduced

by the principle that plaintiff had a duty to mitigate his claimed injuries or

damages commensurate with the degree of failure to mitigate attributed to plaintiff

by the jury in this case.

      10.    The City of Chicago is immune from an award of punitive damages.

                                   Jury Demand

      Defendants demand a trial by jury on all claims and defenses so triable.



Dated May 30, 2019.                          Respectfully submitted,

                                             CITY OF CHICAGO, CAPTAIN
                                             ROMAN, SERGEANT AUGLE and
                                             OFFICER LIPKIN


                                         By: /s/Timothy P. O’Connor
                                            Their Attorney

Timothy P. O’Connor
Meyer & O’Connor, LLC
Suite 1150
332 South Michigan Ave.,
Chicago, IL 60604
(312) 346-9000

                                        23
  Case: 1:17-cv-05070 Document #: 111 Filed: 05/30/19 Page 24 of 24 PageID #:523




                           CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby states that he caused a copy of the

foregoing ANSWER, AFFIRMATIVE DEFENSES AND JURY DEMAND TO

PLAINTIFF’S SECOND AMENDED COMPLAINT to be served upon:

                                  Sara Garber
                              Thedford Garber Law
                          53 W Jackson Blvd., Suite 638
                             Chicago, Illinois 60604

by electronic service through the Court’s ECF filing system on this 30th day of May,

2019.



                                                   /s/ Timothy P. O’Connor




                                        24
